Citation Nr: 1434934	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-42 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus and heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veteran Affairs (VA) Regional office (RO) in Indianapolis, Indiana, which denied service connection for bilateral hearing loss and erectile dysfunction.  

During the course of the appeal, in September 2010 the RO granted the Veteran service connection for tinnitus, which was also an issue on appeal.  Accordingly, the matter of service connection has been granted in full and is no longer before the Board.  

The Board also notes that while the Veteran originally claimed his bilateral hearing loss was secondary to his service-connected diabetes mellitus, he stated during his Decision Review Officer hearing that he is no longer advancing that theory of entitlement.  The Board will therefore not adjudicate the claim under that theory of entitlement.  

In addition to the paper claims file, this appeal was also processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2007, prior to the June 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.  

Also, the Veteran was provided VA examinations for his hearing loss claim including in January 2008, and March 2010, as well as an addendum opinion in May 2008.  Review of these examination reports and addendum reflect that cumulatively the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  With respect to the aforementioned RO hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service and, indeed, was not diagnosed until decades after service. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 21 Vet. App. 23 (2007).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure during combat, because he served in Vietnam as squad leader on a fire team during combat.  See August 2007 statement.  

In August 2007, the Veteran was seen for a VA audiological consult.  He denied otalgia, previous surgeries, vertigo, recent otitis media, or a family history of hearing loss before the age of 50.  The results of his test indicated that he meets the criteria for a bilateral hearing loss disability as required by 38 C.F.R. § 3.385 as auditory thresholds were 40 decibels or greater at 3000 and 4000 Hertz bilaterally.  The Veteran reported a history of excessive noise exposure during his military career and denied occupational noise exposure.  He stated he shoots competitively, but wears ear protection.  Therefore, Hickson element (1) is met.  

The Veteran's service treatment records do not indicated that the Veteran ever complained of hearing loss.  However, the Veteran's personnel records confirm service as a Light Weapons Infantryman.  The Veteran also testified during his DRO hearing that in Vietnam he carried a machine gun and was in half a dozen firefights, and that during combat assaults he was exposed to constant noise on an intermittent basis including due to plastic explosives.  He stated that he did not notice ringing in his ears after any of the firefights or explosions.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Based on the Veteran's military occupation, and his combat service, the Board recognizes that exposure to acoustic trauma is possible.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed.  Accordingly, Hickson element (2) is met.  

The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss.  At the Veteran's January 1970 separation examination, he denied a history of ear trouble or hearing loss.  Similarly, audiometric testing was within normal limits bilaterally, as it had been on entrance into service. 

As noted, the Veteran was afforded a VA audio examination in January 2008.  The examiner noted review of the claims file.  The Veteran reported that after the army he worked as a heating and air conditioning contractor.  He reported gradual bilateral hearing loss which he first noticed 10 years or so prior to the examination.  The examiner did not have the service treatment records available for review at that time and could not render an opinion.  

The examiner reviewed the service treatment records in May 2008 and provided an addendum opinion.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of his military service.  The rationale was that the Veteran did not notice his hearing loss until ten years prior and had normal hearing at induction and separation.

The Veteran was seen for another examination in March 2010.  He reported use of weapons during service and denied use of hearing protection.  He denied occupational or recreational noise exposure.  The examiner stated that she could not say what caused the Veteran's hearing loss but could say it was not caused by military service exposure because he had normal hearing when discharged from the military.  The examiner further stated that once away from loud noises hearing does not get worse.  

Thus, the Veteran has a current bilateral sensori neural hearing loss disability.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss was caused by any incident of service, to include noise exposure from weapons shooting and explosions.  The Board concludes it was not.

The Board finds the audiologist's opinions as to the etiology of the Veteran's hearing loss from the March 2010 examination report and May 2008 addendum report of significant probative value.  The opinions were based on a review of the claims file, interview of the Veteran, and audiological examination.  The Veteran also noted in his DRO hearing that he explained in detail about his acoustic trauma to the VA examiner.  The VA examiner considered the Veteran's reported in-service noise exposure during combat service, but concluded that it was less likely than not that his current hearing loss was related to his military service.  The examiner discussed the absence of a hearing loss disability at entrance and separation from service, and his reports of hearing loss starting ten years prior.  Consequently, the Board finds these reports to be the most probative evidence of record as to whether his current hearing loss disability is related to service.

The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including rifle fire, from his MOS as an infantryman.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran himself reported through his lay statements that he did not have continuous hearing difficulty from service.  As discussed above, the Veteran reported during his examination that he did not have hearing loss until ten years prior.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.  

Moreover, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and tinnitus and in-service noise exposure where any decreased hearing acuity and did not manifest until some time, even multiple decades, after service.  While the Veteran's representative has asserted there are studies that acoustic trauma can lead to hearing loss even with a normal separation examination, "can" is speculative and therefore such assertions are insufficient to support a grant of service connection.  The medical examiner did not deny the Veteran's contentions that he was exposed to acoustic trauma, but opined that it was not the cause of his current hearing loss disability, given that he did not have hearing problems until ten years prior.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran reports that he did not notice any chronic decreased hearing acuity until after service, ten years prior to his VA examination.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran essentially contends that his current erectile dysfunction is secondary to either his service-connected diabetes or heart disease.  He was afforded a VA examination in January 2008, as well as one October 2012, which addressed diabetes, and whether his diabetes caused his erectile dysfunction.  He has not had an examination which addresses whether his erectile dysfunction is caused by or aggravated by his service-connected heart disease, which is a theory of entitlement he advanced during his June 2010 DRO hearing.   

First, the Board finds that the VA examination reports are inadequate to determine secondary service connection for the Veteran's diabetes mellitus.  Although the January 2008 VA examiner addressed the secondary service connection issue in the examination report regarding the Veteran's diabetes mellitus, he did not discuss aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's non-service connected disability is proximately due to or the result of a service connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2013) (requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).  Accordingly, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion addressing the nature and etiology of erectile dysfunction.  The claims file, including a copy of this Remand, must be made available to the clinician for review.  

The opinion should specifically address whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by or is due to his service-connected diabetes mellitus or heart disease.  The clinician's attention is directed to the representative's February 2013 reference to a Mayo Clinic article indicating that diabetes mellitus, type II, may be present for years before the formal diagnosis.  

The clinician should also specifically address whether it is at least as likely as not that the erectile dysfunction is aggravated by (i.e., increased in severity) beyond the natural progress by the service-connected disabilities of diabetes or heart disease.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to either of the service-connected disabilities.  

The rationale for all opinions offered should be provided.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


